DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 10, and 13 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 and 10, the limitation “needle bar adjustment member” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “member” is a generic place holder that is coupled with the functional language where the claims recite “to move” in Claim 1 and “to drive” in Claim 10. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for a “needle bar adjustment member” can be a mechanical sliding shaft/cylinder/tube or alike that moves/slides relative to the other parts through a longitudinal axis of the device to change the relative position of the needle bar (Drawings, Figs. 1 and 3; see Spec. [0013]-[0015]).
Regarding Claim 1 and 13, the limitation “ultrasound adjustment member” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “member” is a generic place holder that is coupled with the functional language where the claims recite “movable end of the ultrasonic probe protrudes” in Claim 1 and “movably connected” in Claim 13. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for a “needle bar adjustment member” can be a mechanical sliding shaft/cylinder/tube or alike that moves/slides relative to the other parts through a longitudinal axis of the device to change the relative position of the ultrasound probe (Drawings, Figs. 1 and 3; see Spec. [0016]-[0019]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is no antecedent basis for the phrase “the ultrasound adjustment member.” For the purpose of advancing the prosecution, Examiner will assume that “the ultrasound adjustment member” refers to an ultrasound adjustment member.
There is no antecedent basis for the phrase “the needle bar adjustment member.” For the purpose of advancing the prosecution, Examiner will assume that “the needle bar adjustment member” refers to a needle bar adjustment member.
It is unclear what the Applicant deems as “end of the biopsy needle bar is flush with the movable end of the ultrasonic probe.” For the purpose of advancing the prosecution, Examiner will assume that the aforementioned phrase may refer to a movement of the needle relative to the probe.
Regarding Claims 1, 7-10, and 13-14, it is unclear what the Applicant deems as “fixedly” when the claims recite “fixedly connected.” It is unclear whether the phrase “fixedly connected” refers to any to a specific type of connection or any direct/indirect relationship/connection between different parts. For the purpose of advancing the prosecution, Examiner will assume that “fixedly connected” may refer to any types of direct or indirect connection or relation between the parts.
Regarding Claim 2, it is unclear what the Applicant deems as driving the biopsy needle by reciprocate movement of the ultrasound adjustment member. According to the Specification of the instant Application, paragraph [0073], “with reference to Figs. 1, 6d and 6e, the operator pulls the ultrasound adjustment member 121 to an extreme position in the direction opposite to A, so that the movable end of the ultrasonic probe 14 is away from the movable end of the biopsy needle bar 15. Then, the ultrasound adjustment member 121 is reciprocatingly moved in the A direction and the direction opposite to A, thereby driving the biopsy needle bar 15 to perform reciprocated sampling on the target tumor 61 in the puncturing direction.” According to the referenced figures 6d and 6e, the only difference among these figures is the presence of the needle. It remains unclear how the reciprocal movement drives the needle for biopsy sampling. For the purpose of advancing the prosecution, Examiner will assume that Claim 2 may refer to any action for obtaining a biopsy sample.
Regarding Claim 3, it is unclear what the Applicant deems as “together” when the claim recites the limitation “the insulating intervention sleeve may drive the biopsy needle bar together.” Furthermore, it is unclear what the Applicant deems as “a central axis direction.” Also there is no antecedent basis for the phrase “the puncturing direction.” It is unclear whether the phrase “the puncturing direction” refers to “a subsequent puncturing direction” as recited in Claim 1 or other directions. There is no antecedent basis for the phrase “the subsequent puncturing process.” As such, For the purpose of advancing the prosecution, Examiner will assume that Claim 3 refers to a flexible insulating intervention sleeve. 
Regarding Claim 5, the claim is indefinite as it does not provide a complete meaningful sentence. It seems that the language of the claim is incomplete. There is also no antecedent basis for the phrase “the puncturing direction.” It is unclear whether the phrase “the puncturing direction” refers to “a subsequent puncturing direction” as recited in Claim 1 or other directions. For the purpose of advancing the prosecution, Examiner will assume that the claim may refer to a step in a biopsy procedure. 
Regarding Claim 6, it is unclear what the Applicant deems as “the flexible needle bar is of a spring tube structure.” For the purpose of advancing the prosecution, Examiner will assume that “the flexible needle bar is of a spring tube structure” may refer to all or a part of the needle bar that is made of “a spring tube structure.”
There is no antecedent basis for the phrase “the sampling needle.” For the purpose of advancing the prosecution, Examiner will assume that “the sampling needle” may refer to any needle that is used in the system/method.
Regarding Claim 9, it is unclear what the Applicant deems as “an embedding member fixedly connected to the flexible ultrasound sleeve to form a sealing space between the embedding member and the flexible ultrasound sleeve,” as it is unclear how a part, “an embedding member,” can create a space between itself and another part. As such, the scope of a sealing space is indefinite. For the purpose of advancing the prosecution, Examiner will assume that the claim refers to the use of ultrasound in the biopsy procedure.
Regarding Claim 10, it is unclear whether the phrase “a needle bar adjustment member” (Claim 10) refers to “the needle bar adjustment member” (Claim 1) or other parts. For the purpose of advancing the prosecution, Examiner will assume that “a needle bar adjustment member” may refer to the needle bar adjustment member as recited in Claim 1 as well as different adjustment members.
Regarding Claim 13, it is unclear whether the phrase “an ultrasound adjustment member” (Claim 13) refers to “the ultrasound adjustment member” (Claim 1) or other parts. For the purpose of advancing the prosecution, Examiner will assume that “an ultrasound adjustment member” may refer to the ultrasound adjustment member as recited in Claim 1 as well as different adjustment members.
Regarding Claim 17, it is unclear what the Applicant deems as “includes along an auxiliary intervention channel of the human body.” For the purpose of advancing the prosecution, Examiner will assume that Claim 17 refers to the step of “holding the handle body …” as claimed in Claim 1.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-17 are rejected under 35 U.S.C. 103 as obvious over Keast (US 2010/0312141 A1) in view of Fleury (US 2017/0245841 A1).
Regarding Claim 1, a biopsy sampling method of a target tissue of a human body through a natural passage of the human body (Figs. 5 and 6; Abstract; [0055], “the tissue sampling system 250 includes a variation of a coring device 150 extending through a sheath device 200 both as described above. The system further allows for any number of medical devices to be delivered therethrough. … ultrasound probes”; Claim 19, “A method of obtaining a tissue sample … advancing an Ultrasound catheter through the tissue sampling catheter such that a tip of the Ultrasound catheter exits through the coring tip”; Claims 1-37 disclosing a biopsy system/method equipped with an ultrasound system), the method comprising: 
providing a biopsy and ultrasound combined device, wherein the biopsy and ultrasound combined device (see the citation above in the preceding paragraph) comprises: 
a handle body (Fig. 2A; [0045], “the sheath handle 202 including one or more grip surfaces 210 212”); 
an outer sleeve (Fig. 2A, a stress relief or sleeve 208 and the sheath hub 202, and the sheath 204; [0045]-[0046]) wherein the outer sleeve comprises: 
an insulating connecting sleeve having a distal end fixedly connected to a proximal end of the handle body (Fig. 2A, a stress relief or sleeve 208 and the sheath hub 202; [0045]-[0046]); and 
an insulating intervention sleeve having a distal end fixedly connected to a proximal end of the insulating connecting sleeve (Fig. 2A, the sheath 204; [0045]-[0046]), wherein at least a portion of the insulating intervention sleeve is flexible (Fig. 2C; [0046], “the sheath 204 comprises a sufficient flexibility so that the user can navigate the device”), and a hardness of the insulating intervention sleeve is smaller than a hardness of the insulating connecting sleeve (Fig. 2C; [0045], “The sheath 204 can include one or more areas of increased strength to provide a stress relief or sleeve 208 to prevent kinking of the sheath 204 adjacent to the sheath handle 202”); 
a biopsy needle bar … the insulating intervention sleeve, wherein the biopsy needle bar is flexible (Figs. 3A and 3C; [0052], “This ribbon/coil 160 increases the flexibility of the shaft 154 as well as reduces the friction between the shaft 154 and the interior of the sheath”; [0043], “the ability to control or adjust the deployment length of the coring device 150 provides an added measure of safety when performing a biopsy”; [0063], “the core device 150 and sheath device 200 allow for the cannula 158 of the core device 150 to move in a manner similar to that of a biopsy gun”); 
an ultrasonic probe accommodated in the biopsy [system] … (Claims 1 and 5, “The tissue sampling device … further comprising an ultrasound catheter extending through a lumen of the shaft”; Claim 19, “advancing an Ultrasound catheter through the tissue sampling catheter such that a tip of the Ultrasound catheter exits through the coring tip …”); and 
a depth adjustment portion movably connected to the handle body to drive the biopsy needle bar, the ultrasonic probe or both to move relative to the outer sleeve, wherein the depth adjustment portion are fixedly connected to a distal end of the biopsy needle bar, the ultrasonic probe or both through an inner portion of the handle body (Fig. 3A, depth indicator 182; Fig. 1 wherein part 150 including a depth adjustment mechanism is inserted through the handle body; [0046], “the sheath 204 can include any number of features commonly associated with catheters and sheaths (e.g., radiopaque markers, depth measurement indicators, etc.”; [0051]; [0062]); 
holding the handle body to feed the insulating intervention sleeve into the human body along the natural passage of the human body to move toward the target tissue (Claim 19, “A method of obtaining a tissue sample from a lung … advancing a tissue sampling catheter into an airway of the lung, where the tissue sampling catheter comprises a sheath having a shaft extending therethrough”; [0046], “the sheath 204 comprises a sufficient flexibility so that the user can navigate the device to remote target sites or tortuous anatomy within the body”; Fig. 1, showing the biopsy device including the handle body); 
pushing the ultrasound adjustment member in a direction toward the target tissue, such that a movable end of the ultrasonic probe protrudes from a movable end of the insulating intervention sleeve, and a puncturing end of the biopsy needle bar is still accommodated within the insulating intervention sleeve ([0049], “the core tip 156 extends from the sheath”; Fig. 5A and [0055]-[0056], “the coring device 150 can be withdrawn so that the coring tip is recessed within the sheath 204 of the sheath device 200. The Doppler catheter 260 is freely advanceable through the coring device 150 and can extend from a distal opening of the sheath 204. The proximal end of the Doppler catheter extends back through the coring device 150 and can be coupled to a Doppler processing unit 262 that can provide audio and/or visual feedback to the user”; [0060], “After the tissue sampling device 100 is in place, the Doppler catheter 260 can be withdrawn through the proximal end of the tissue sampling device 100”; so, the part of the ultrasound member that can slide through the coring device 150 by a push/pull mechanism can be considered as an adjustment member. Also the proximal part of the coring device 150 that includes depth indicators can be considered as another part of the ultrasound adjustment member as it receives and limits the movement of the ultrasound probe connections; Claim 19, “A method of obtaining a tissue sample from a lung, the method comprising: advancing a tissue sampling catheter into an airway of the lung, where the tissue sampling catheter comprises a sheath having a shaft extending therethrough, the shaft having a coring tip comprising a tissue penetrating distal end to penetrate tissue and a cavity to excise the tissue sample, where the coring tip is retracted within the sheath when the tissue sampling catheter enters the airway of the lung; positioning a distal end of the sheath adjacent to a site in the airway; advancing an Ultrasound catheter through the tissue sampling catheter such that a tip of the Ultrasound catheter exits through the coring tip; scanning the site for determining a presence or absence of a blood vessel using the Ultrasound catheter; retracting the Ultrasound catheter from the coring tip; and advancing the coring tip from the sheath thereby penetrating tissue with the coring tip”); 
stopping the insulating intervention sleeve (Claim 19, “positioning a distal end of the sheath adjacent to a site in the airway”); 
adjusting the direction of the movable end of the ultrasonic probe to position a subsequent puncturing direction of the biopsy needle bar toward the target tissue (Claims 19-22, “advancing an Ultrasound catheter through the tissue sampling catheter such that a tip of the Ultrasound catheter exits through the coring tip; scanning the site for determining a presence or absence of a blood vessel using the Ultrasound catheter; retracting the Ultrasound catheter from the coring tip; and advancing the coring tip from the sheath thereby penetrating tissue with the coring tip”); 
pushing the needle bar adjustment member to move the biopsy needle bar toward the target tissue (Claims 19-22, “advancing the coring tip from the sheath thereby penetrating tissue with the coring tip”) … 
… withdrawing the outer sleeve from the natural passage of the human body to collect the target tissue in the biopsy needle bar (Claim 19).
While Keast discloses a method of ultrasound guided biopsy (Claims 19-22) and adjustment members (see the citations above), Keast does not explicitly disclose an ultrasonic probe accommodated in the biopsy needle bar … until a movable end of the biopsy needle bar is flush with the movable end of the ultrasonic probe  … simultaneously pushing the needle bar adjustment member and the ultrasound adjustment member until the target tissue is completely penetrated by the biopsy needle bar; further pushing the ultrasound adjustment member, so that the movable end of the ultrasonic probe protrudes from the movable end of the biopsy needle bar to detect surrounding region (Claim 19); pulling the ultrasound adjustment member back, so that the movable end of the ultrasonic probe is away from the movable end of the biopsy needle bar.
Fleury teaches an ultrasonic probe accommodated in the biopsy needle bar (Fig. 2, wherein an ultrasound probe is positioned within a biopsy needle; Claim 15, “an ultrasound probe slidably disposable in a lumen of the biopsy needle”) … until a movable end of the biopsy needle bar is flush with the movable end of the ultrasonic probe (Fig. 2, wherein the needle 120 is flushed with the probe 110; Claim 8)  … simultaneously pushing the needle bar adjustment member and the ultrasound adjustment member until the target tissue is completely penetrated by the biopsy needle bar; pulling the ultrasound adjustment member back, so that the movable end of the ultrasonic probe is away from the movable end of the biopsy needle bar (Claim 8, “advancing the ultrasound probe and the biopsy needle to a site where a biopsy is desired; retracting the ultrasound probe into the biopsy needle, thereby creating a space into which a tissue sample can fit within the biopsy needle, and actuating the biopsy needle”; Claim 10, “the ultrasound probe is disposed inside the biopsy needle during the step of advancing the ultrasound probe and biopsy needle to the site where a biopsy is desired” which can be considered as simultaneous movement of the needle and the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat/duplicate the step of pushing the ultrasound adjustment member, so that the movable end of the ultrasonic probe protrudes from the movable end of the biopsy needle bar to detect surrounding region (see Fleury, Fig. 2, Claims 8-10; see Keast, Claims 19-22), or even other steps including advancing/retracting the elements/probe/needle, in order to visualize the targeted tissue at different stages of a biopsy procedure and to provide space for collecting samples since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Regarding the adjustable parts, it is also notable that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954); MPEP 2144.04). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy system/method, as taught by Keast, to utilize an ultrasound probe within the biopsy needle and further control the movement of the ultrasound probe relative to the needle, like taught by Fleury and Keast, in order to effectively visualize the targeted tissue during the advancement of the needle toward the target and further provide an space inside the needle for collecting samples. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, modified Keast as discussed under Claim 1 further teaches reciprocatingly moving the ultrasound adjustment member to drive the biopsy needle bar to perform reciprocated sampling on the target tumor after the step of pulling the ultrasound adjustment member back and before the step of withdrawing the outer sleeve. (see the rejection under 35 U.S.C. 112(b); see relevant citations/reasoning as stated under Claim 1 regarding a method of biopsy as provided by Keast, Claims 19-22, and Fleury in Claims 8-10. Examiner also notes that the use of biopsy devices for collecting samples from tumors are well known in the art).
Regarding Claim 3, wherein the insulating intervention sleeve is flexible ([0045]-[0046], “the sheath 204 comprises a sufficient flexibility so that the user can navigate the device”), so that the insulating intervention sleeve may drive the biopsy needle bar together for adaptively flexible adjustment while the biopsy needle bar is moving until a central axis direction of the insulating intervention sleeve coincides with the puncturing direction to facilitate the subsequent puncturing process of the biopsy needle bar (see the rejection under 35 U.S.C. 112(b); see the Specification of the instant Application wherein a flexible sleeve can meet this limitation and its corresponding function; see Keast: [0046], “the sheath 204 comprises a sufficient flexibility so that the user can navigate the device to remote target sites or tortuous anatomy within the body. Accordingly, the sheath can have varying regions of flexibility (e.g., very flexible at a distal portion and relatively stiffer at a proximal portion). … In any case, the interior lumen or channel of the sheath can be designed as a low friction surface to reduce the drag on the core device as it advances through the sheath 204. This reduced frictional interface can allow faster actuation of the core device when advanced through the sheath 204”).
Regarding claim 4, Keast further discloses wherein the biopsy needle bar comprises: a flexible needle bar; and a sampling needle connected to the flexible needle bar, wherein the sampling needle is a rigid structure with a smooth outer side wall (Figs. 3A and 3C; [0052], “This ribbon/coil 160 increases the flexibility of the shaft 154 … The cannula 158; [0053]; [0054], “[0054] The cannula 158 described herein can be constructed of various materials commonly used in similar medical applications including, but not limited to stainless steel, Nitinol, metal alloy, etc.”; [0053], Figs. 4A-J show various sampling needles with a smooth outer side wall).
Regarding claim 5, modified Keast as discussed under Claim 1 further teaches wherein penetrating the target tissue by the sampling needle along the puncturing direction in which the ultrasonic probe is positioned in the step of simultaneously pushing the needle bar adjustment member and the ultrasound adjustment member (see the rejection under 35 U.S.C. 112(b); see similar citations/reasonings under Claim 1).
Regarding claim 7, Keast further teaches wherein the ultrasonic probe comprises: a flexible ultrasound sleeve accommodated in the biopsy [system] … (Fig. 5A-B, [0057], “the shaft of the Doppler catheter 260 can comprise a ribbon or wire 264 wound or reinforced structure. The ribbon/wire 264 structure provides sufficient flexibility and column strength so that the Doppler tip 266 can be advanced against tissue that is to be scanned”; see the rejection under Claim 1; Claims 1 and 5, “The tissue sampling device of claim 1, further comprising an ultrasound catheter extending through a lumen of the shaft”; Claim 19, “advancing an Ultrasound catheter through the tissue sampling catheter such that a tip of the Ultrasound catheter exits through the coring tip …”; [0057], “ultrasound catheters that may be delivered through the needle coring device”), wherein one end of the flexible ultrasound sleeve is fixedly connected to the depth adjustment portion ([0057], “ultrasound catheters that may be delivered through the needle coring device”; Figs. 5A-B, see the flexible ultrasound 260 and the coring device 150).
While Keast discloses a system/method of ultrasound guided biopsy (see the rejection under Claim 1; see Keast, Claims 1-22) and adjustment members (see the citations above and the rejection under Claim 2), Keast does not explicitly disclose an ultrasonic probe accommodated in the biopsy needle bar.
Fleury teaches an ultrasonic probe accommodated in the biopsy needle bar (Fig. 2, wherein an ultrasound probe is positioned within a biopsy needle; Claim 15, “an ultrasound probe slidably disposable in a lumen of the biopsy needle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy system/method, as taught by Keast, to utilize an ultrasound probe within the biopsy needle, like taught by Fleury, in order to effectively visualize the targeted tissue during the advancement of the needle toward the target and further provide an space inside the needle for collecting samples. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 9, Keast further discloses wherein the ultrasonic probe further comprises: an embedding member fixedly connected to the flexible ultrasound sleeve to form a sealing space between the embedding member and the flexible ultrasound sleeve; an operation segment fixedly connected to the flexible ultrasound sleeve and accommodated in the sealing space; and an energy transfer medium accommodated in the sealing space to immerse the operation segment (see the rejection under 35 U.S.C. 112(b); see the rejection regarding the use of ultrasound in Claim 1).
Regarding Claim 10, Keast further discloses wherein the depth adjustment portion comprises: a needle bar adjustment member movably connected to the handle body, wherein the needle bar adjustment member is fixedly connected to the biopsy needle bar to drive the biopsy needle bar to move relative to the outer sleeve or the ultrasonic probe (Fig. 1 and Fig. 3A).
Regarding Claim 11, Keast further discloses wherein an outer side wall of the needle bar adjustment member having a first scale structure disposed thereon to assist in adjusting a moving displacement of the biopsy needle bar relative to the outer sleeve or the ultrasonic probe. (Fig. 3A, #180 and 182).
Regarding Claim 12, Keast further discloses wherein the handle body has a first cavity structure, and a proximal end of the needle bar adjustment member penetrates a distal end of the handle body to enter into the first cavity structure and move in an extension direction of the first cavity structure, thereby driving the biopsy needle bar to move. (Fig. 1, 3A; Claim 19).
Regarding Claim 13, Keast further discloses wherein the depth adjustment portion further comprises: an ultrasound adjustment member movably connected to the needle bar adjustment member wherein the ultrasound adjustment member is fixedly connected to the ultrasonic probe penetrating the handle body and the needle bar adjustment member (Fig. 5A wherein the ultrasonic member 260 is passed through the handle and the adjustment member; [0055]-[0056], “the Doppler catheter extends back through the coring device 150 and can be coupled to a Doppler processing unit 262”).
Regarding Claim 14, Keast further discloses wherein the handle body further comprises a limit member, one end of the limit member is fixedly connected to an outer side wall of the handle body, and the other end of the limit member has an engagement structure to be removably fixedly connected to the needle bar adjustment member or the ultrasound adjustment member (Fig. 1, #214 and 216; Fig. 2A wherein the limiter is removable; Fig. 6B, [0062], “adjustable stop 214” that connects the coring member to the handle; [0047]).
Regarding Claim 15, Keast further discloses wherein an outer side wall of [an] … adjustment member has a … scale structure disposed thereon to assist in adjusting a moving displacement … relative to the outer sleeve or the biopsy needle bar (Fig. 1, the part with depth indicators; Fig. 3A, see the upper part with the depth indicators).
However, while Keast discloses a moving ultrasound probe that passes through the coring device (Fig. 5A; [0055]-[0056]) Keast does not disclose wherein the scale structure is also used for the ultrasound probe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar scale structure for the other longitudinally moving elements to provide an effective method to measure the depth of intrusion of the interventional medical devices. Such a modification can be considered as “mere duplication of parts [that] has no patentable significance unless a new and unexpected result is produced.” (see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding Claim 16, Keast further discloses wherein the needle bar adjustment member has a second cavity structure therein to accommodate a proximal end of the ultrasound adjustment member, and the ultrasound adjustment member moves in an extension direction of the second cavity structure, thereby driving the ultrasonic probe to move (Fig. 5A wherein the ultrasonic member 260 is passed through the handle and the adjustment member; [0055]-[0056], “the Doppler catheter extends back through the coring device 150 and can be coupled to a Doppler processing unit 262” that can be interpreted as passing through a cavity in the proximal part of the coring device).
Regarding Claim 17, Keast further discloses wherein sampling the target tissue includes along an auxiliary intervention channel of the human body in the step of holding the handle body to feed the insulating intervention sleeve into the human body (see the relevant rejection under 35 U.S.C. 112(b); see the rejection under Claim 1; see also Fig. 6A, wherein the device is inserted into the lumens of the body).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Keast (US 2010/0312141 A1), in view of Fleury (US 2017/0245841 A1), and further in view of Ian (US 2020/0214737 A1).
Regarding claim 6, Keast further teaches wherein the flexible needle bar is of a spring tube structure, and an outer side wall surface of the spring tube structure and an outer side wall surface of the sampling needle has a continuous coating to enhance the sealing performance … of the biopsy needle bar. (Fig. 3C, [0052]).
However, Keast is silent as to wherein the coating enhances the strength of the needle.
Ian teaches wherein the coating enhances the strength of the needle ([0124], “to increase the strength of the needle 4, the notch 20 is coated in a high-quality surface finish … to help avoid mechanical stresses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biopsy needle, as taught by Keast, to utilize a coating to enhance the strength of the needle, like taught by Ian, in order to help avoid mechanical stresses. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Keast (US 2010/0312141 A1), in view of Fleury (US 2017/0245841 A1), and further in view of Ammar (US 20160174848 A1).
Regarding claim 8, Keast further teaches wherein the flexible ultrasound sleeve comprises: a first sleeve fixedly connected to the depth adjustment portion, wherein the first sleeve is a flexible … sleeve; and a second sleeve accommodated in the first sleeve and fixedly connected to the depth adjustment portion (Fig. 5A-B, wherein part 204 can be considered the first sleeve that receives the probe 260, and further is connected to the adjustment portion through the handle; [0055]-[0057]; Fig. 2C; [0046], “the sheath 204 comprises a sufficient flexibility so that the user can navigate the device”), wherein the second sleeve is a metal spring tube (Fig. 5B, [0057], “the shaft of the Doppler catheter 260 can comprise a ribbon or wire 264 wound or reinforced structure. The ribbon/wire 264 structure provides sufficient flexibility and column strength so that the Doppler tip 266 can be advanced against tissue that is to be scanned.”).
However, Keast is silent as to wherein the sleeves can be made of plastic.
Ammar teaches wherein the sleeves can be made of plastic, or flexible metal. ([0024], “The outer sheath of the cord 110 is made of a flexible material such as plastic, flexible metal, and the like”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound parts, as taught by Keast, to utilize a plastic sheath, like taught by Ammar, in order to provide the flexibility as well as the required electrical isolation. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodama (US 20090264794 A1) discloses a tissue biopsy needle apparatus equipped with a protective cover. Mcweeney (US 20120116248 A1) discloses a device for needle biopsy having a novel delivery handle system for interchangeably delivering needles of various sizes to a biopsy site. Toomey (US 20130006145 A1) discloses an endoscopic tissue-sampling needle includes an elongate needle shaft having a proximal and a distal shaft portion. Lee (US 10111715 B2) discloses an adjustable sampling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793